Citation Nr: 9909576	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-25 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.

2.  Entitlement to service connection for a disability 
manifested by dizziness.


REPRESENTATION

Appellant represented by:	Dennis C. Galarowicz, Esq.


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1961 to 
August 1962 and from June 1963 to June 1965.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  The Board denied the veteran's appeal 
of both claims for service connection in a March 1996 
decision, which the veteran then appealed to the United 
States Court of Veterans Appeals ("the Court," nowadays 
known as the United States Court of Appeals for Veterans 
Claims).

On appeal, the Court vacated the Board's March 1996 denial of 
the above two claims for service connection and remanded both 
matters for further development and re-adjudication 
consistent with a memorandum decision that the Court issued 
on September 1, 1998.  See, [redacted].  Both the veteran and 
his private attorney were duly informed by the Board of the 
veteran's right to submit additional argument and/or evidence 
in support of the appealed claim in a letter that was dated 
on February 16, 1999, to which the veteran's private attorney 
responded by submitting photocopies of four pages reflecting 
VA outpatient medical treatment in 1998.  This evidence was 
accompanied by a cover letter dated on March 17, 1999, in 
which the private attorney restated the veteran's belief that 
the appealed claims for service connection should be resolved 
in favor of the veteran and waived the veteran's procedural 
right to have this additional evidence initially reviewed by 
the RO.


REMAND

The veteran contends, in essence, that service connection for 
a lower back disability and for a disability manifested by 
dizziness is warranted, since he believes that both 
disabilities are currently manifested and had their onset 
during service.  After a review of the evidentiary record, 
and pursuant to the instructions set forth in the Court's 
September 1998 memorandum decision, the Board finds that 
additional development is necessary.

In its memorandum decision of September 1998, the Court held 
that both claims for service connection are well grounded and 
that additional development is necessary, in the form of 
medical opinions as to the most likely etiology of both 
disabilities, including an answer to the question of whether 
either disability is in fact causally related to service.  
This additional development needs to be undertaken before the 
Board reviews again both claims for service connection.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998) requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
This requirement is not optional, nor discretionary. Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, the 
appealed claims are REMANDED for the following:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matters 
remain on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).   
The RO should also advise him in the same 
written communication of his obligation 
to cooperate with the development of the 
appealed claims and should inform him 
that the consequences of his failing to 
report for a VA examination without good 
cause might include the denial of his 
claims for VA benefits.  See, 
38 C.F.R. §§ 3.158, 3.655 (1998).

2.  The veteran should be scheduled for a 
VA orthopedic examination of his 
lumbosacral spine, in order to obtain a 
clear diagnosis of the currently-
manifested lower back disability and a 
medical opinion as to whether it is as 
likely as not that that disability is 
causally related to service.  The claims 
folder, which should already include at 
least a copy of this remand, should be 
made available to the examiner prior to 
the examination.

If the veteran fails to report for the VA 
orthopedic examination without good 
cause, the RO should indicate so, in a 
memorandum to the file.

The examiner should be asked to review 
all the pertinent evidence in the record, 
to include the service medical records 
revealing several episodes of low back 
pain; the post-service VA and private 
medical evidence revealing diagnoses of 
degenerative disc disease and spinal 
stenosis at the L3, L4 and L5 levels; a 
May 1994 private medical statement in 
which an orthopedic surgeon expressed his 
opinion to the effect that he "would 
assume that [the veteran']s degenerative 
disc disease is of gradual onset and may 
well initially relate to the injury he 
had incurred in the [A]rmy;" the 
evidence (including a September 1995 
statement from the veteran himself) 
revealing that the veteran worked in 
"heavy labor" all of his life; the 
report of a VA "joints" examination 
that was conducted in October 1995; the 
report of an October 1998 MRI of the 
veteran's lumbosacral spine; and a copy 
of this remand.

The examiner should then be asked to 
request, and interpret for the record, 
any studies or tests deemed necessary, 
conduct a thorough medical examination of 
the veteran's lumbosacral spine and 
thereafter submit a report of medical 
examination that should include, at 
least, the following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  His or her opinion as to what 
disability, or disabilities, of the 
lumbosacral spine are currently 
manifested.

C.  For each disability of the 
lumbosacral spine found to be 
currently manifested, his or her 
opinion as to its most likely 
etiology, including an answer to the 
question of whether it is as likely 
as not that that disability is 
causally related to service.  A 
discussion of whether the disability 
is of a congenital or developmental 
nature should also be included, if 
appropriate.

The examiner should be asked to 
thoroughly discuss and explain the 
rationale for all of his or her 
conclusions and opinions in a clear and 
legible manner in the examination report.

3.  The veteran should also be scheduled 
for a VA neurological examination, in 
order to obtain a clear diagnosis of the 
claimed disability reportedly manifested 
by dizziness, if appropriate, and a 
medical opinion as to whether it is as 
likely as not that that disability is 
causally related to service.  The claims 
folder, which should already include at 
least a copy of this remand, should be 
made available to the examiner prior to 
the examination and, again, if the 
veteran fails to report for the VA 
medical examination without good cause, 
the RO should indicate so, in a 
memorandum to the file.

The examiner should be asked to review 
all the pertinent evidence in the record, 
to include the service medical records, 
which reveal that the veteran suffered 
trauma to the left side of his head in 
May 1962, that he complained on several 
occasions of "dizzy spells," that he 
was diagnosed, in August 1963, with a 
"[n]eurologic disease, type 
undetermined," with encephalitis 
suspected but not proved, and that an 
electroencephalogram obtained in June 
1964 revealed borderline results, which 
reportedly suggested "perhaps some 
disorder of the reticular activating 
formation."  The examiner should also be 
asked to review the post-service 
pertinent evidence in the record, to 
include a January 1994 VA outpatient 
medical record revealing an impression of 
benign positional vertigo, the report of 
a VA general medical examination that was 
conducted in October 1995, which reveals 
a diagnosis of history of vertigo, and a 
copy of this remand.

The examiner should then be asked to 
request, and interpret for the record, 
any studies or tests deemed necessary, 
conduct a thorough medical neurological 
examination and thereafter submit a 
report of medical examination that should 
include, at least, the following 
information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  His or her opinion as to whether 
the veteran currently suffers from a 
disability manifested by dizziness.

C.  If, in his opinion, the veteran 
indeed suffers from a disability 
manifested by dizziness, the 
examiner's opinion as to its most 
likely etiology, including an answer 
to the question of whether it is as 
likely as not that that disability 
is causally related to service.

Again, the examiner should be asked to 
thoroughly discuss and explain the 
rationale for all of his or her 
conclusions and opinions in a clear and 
legible manner in the examination report.

4.  Following completion of all the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been fully 
accomplished and that all actions in that 
regard have been fully documented in the 
record.  If any development is found to 
be incomplete, appropriate corrective 
action should be implemented at once.

5.  After the above development has been 
accomplished, the RO should re-adjudicate 
both issues on appeal, especially with 
regard to the additional evidence that 
was obtained.

If, upon re-adjudication of the appealed issues, either one 
of the benefits sought on appeal remains denied, a 
Supplemental Statement of the Case should be provided to the 
veteran and his private attorney, with an appropriate period 
to respond, and the claims folder should thereafter be 
returned to the Board for further appellate consideration.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the evidentiary record and to afford 
him due process of law and that, consequently, no action is 
required of him unless and until he receives further notice 
from VA.

The RO hereby is reminded that the Board is obligated by law 
to ensure that the RO complies with its directives.  The 
Court has stated that compliance by the RO is neither 
optional nor discretionary and that, where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Additionally, the RO hereby is requested to afford 
expeditious treatment to the claims hereby being remanded, as 
the law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 1991) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 8 -


